DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA, Fig. 5 of the instant application, JP2009021559 to Sakairi) in view of Murakami (JP2008205872, hereinafter Murakami).
Regarding claim 1, AAPA discloses an acoustic wave device (1100) comprising: an element substrate (103) having piezoelectricity and including a first main surface and a second main surface; an interdigital transducer electrode (104) provided on the first main surface of the element substrate; and a mold resin (106) covering at least the second main surface of the element substrate. 
AAPA fails to disclose the second main surface of the element substrate is not flat; and when viewed in a cross section perpendicular or substantially perpendicular to a top surface of the mold resin, the element substrate includes an interdigital transducer formation region in which the interdigital transducer electrode is provided and a pair of interdigital transducer non-formation regions in which the interdigital transducer electrode is not provided, the interdigital transducer non-formation regions being located on both sides of the interdigital transducer formation region; and a thickness dimension of a center portion, in a width direction, of the interdigital transducer formation region of the element substrate is less than at least one of a thickness dimension of a center portion, in the width direction, of one of the interdigital transducer non-formation regions of the element substrate and a thickness dimension of a center portion, in the width direction, of another one of the interdigital transducer non-formation regions of the element substrate.
Murakami discloses an acoustic wave device comprising a piezoelectric substrate (1) having IDT electrodes (2) formed on a flat surface and a second curved surface opposite to the flat surface. As shown in Fig. 2, the peripheral portions where the IDT electrodes are not formed are thicker than the central area where the IDT electrodes are formed. Murakami’s invention provides a thin piezoelectric substrate having excellent electrical characteristics. Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to provide a curved portion on the second main surface of the piezoelectric substrate to attenuate the effect of bulk waves and improve the electrical characteristics of the SAW device. 
Regarding claim 2, as shown in Fig. 2 of Murakami, the thickness dimension of the center portion, in the width direction, of the interdigital transducer formation region of the element substrate is less than the thickness dimension of the center portion, in the width direction, of the one of the interdigital transducer non-formation regions of the element substrate and the thickness dimension of the center portion, in the width direction, of the another one of the interdigital transducer non-formation regions of the element substrate.
Regarding claim 3, AAPA shows the top surface of the mold resin as a flat surface.
Regarding claim 4, AAPA discloses the mold resin (106) defines and functions as a printed portion (paragraph 6 of the instant application).
Regarding claim 5, AAPA and Murakami disclose the use of a lithium tantalite or lithium niobate piezoelectric substrate. 
Regarding claim 6, in Fig. 5 AAPA shows a cover layer facing the first main surface of the element and a gap (S, Fig. 1 of JP 2009-021559) is provided between the IDT and the cover layer.
Regarding claim 7, Fig. 5 shows the mold resin covering the element substrate mounted on a mounting substrate. 
Regarding claims 8 and 9, AAPA is silent regarding the material used to form the mounting substrate. Murakami discloses the use of a mounting substrate (3) made of alumina. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to use a ceramic or alumina to form the mounting substrate based on its suitability and adhesive properties.
 Regarding claim 10, Fig. 5 shows the mounting substrate including outer electrodes on the lower surface. The external electrodes and via conductors are shown in Fig. 4A of  Sakairi.
Regarding claim 11, the references fail to disclose the material of IDT electrodes. However, the use of Pt, Au, Ag, Cu, Ni, W, Ta, Fe, Cr, Al, and Pd, or an alloy containing at least one of Pt, Au, Ag, Cu, Ni, W, Ta, Fe, Cr, Al, is well known in the art. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to use any of the proposed metals since the general characteristics, advantages and disadvantages of specific metals to form the IDT electrodes are well known, so that the choice of anyone of them as a substitute for any one of the others to obtain the known or naturally expected advantages of the chosen material presents in general a case of good judgment instead of a case of invention.
Regarding claim 12, AAPA shows the terminal electrodes provided on the main surface of the element substrate.
Regarding claim 13, as explained above, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to use aluminum to form the terminal electrodes since the general characteristics, advantages and disadvantages of specific metals such as aluminum to form the terminal electrodes are well known, so that the choice of aluminum as a substitute for any other metal to obtain the known or naturally expected advantages of the chosen material presents in general a case of good judgment instead of a case of invention.
Regarding claim 16, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to use an epoxy resin to form the cover layer since the general characteristics, advantages and disadvantages of specific materials such as epoxy resin to form the terminal electrodes are well known. The choice of epoxy resin to form the cover layer to obtain the known or naturally expected advantages of the chosen material presents in general a case of good judgment instead of a case of invention.
Regarding claim 17, according to Sakairi the mold layer is an epoxy resin layer.
Regarding claim 18, in Murakami the thickness of the piezoelectric substrate between the idt electrodes (non-formation region) is substantially equal to the thickness of the area where the idt electrodes is formed (formation region).
Regarding claim 19, Fig. 2 of Murakami shows a plurality of idts formed on the main surface of the element substrate. 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Murakami as applied to claim 1 above, and further in view of Iwamoto et al. (US20070252481, hereinafter Iwamoto).
 Regarding claims 14 and 15, the combination of AAPA and Murakami fails to disclose an annular support layer provided on the first main surface of the element substrate and surrounding the idt electrode. Iwamoto discloses an acoustic device comprising an annular support layer (20) made of photosensitive polyimide. Photosensitive polyimide can provide appropriate rigidity and flexibility without interfering with the acoustic wave propagation. Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to provide a support layer made of photosensitive polyimide to support the structure without interfering with the acoustic wave propagation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837